IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-09-00336-CR

LINDA GALE COLEMAN,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                             From the 278th District Court
                                 Leon County, Texas
                              Trial Court No. CM-08-400


                             MEMORANDUM OPINION


          Linda Coleman made an open plea of guilty to possession of cocaine in an

amount greater than 4 grams but less than 200 grams. TEX. HEALTH & SAFETY CODE

ANN. § 481.115(a), (d) (Vernon 2010). The trial court sentenced her to seven years in

prison. We affirm.

          Coleman’s sole issue on appeal is that the trial court erred in excluding evidence

of the opinion of the probation officer who prepared the Pre-sentence Investigation

report.     Specifically, Coleman complains that she was denied the right to present

opinion testimony on her likelihood of successfully completing probation.
       At the punishment hearing, the probation officer was asked if she could form an

opinion about whether or not she believed Coleman could successfully complete

probation. The State objected; and after an explanation by the State, the trial court

sustained the objection. No offer of proof was made as to what the probation officer’s

answer would have been. Absent a showing of what such testimony would have been,

or an offer of a statement concerning what the excluded evidence would show, nothing

is presented for review. Guidry v. State, 9 S.W.3d 133, 153 (Tex. Crim. App. 1999).

Accordingly, Coleman’s sole issue is overruled.

       The trial court’s judgment is affirmed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed September 1, 2010
Do not publish
[CR25]




Coleman v. State                                                                Page 2